Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amended claims filed 1/6/21 are acknowledged; claims 1, 3-7, 9-18, 20-25, and 27-43 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The closed ports of claim 5 are already claimed in claim 1, so no additional subject matter is added by the claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-7, 9-18, 20-25, and 27-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen.
CLAIM 1:  Hansen discloses a method of creating a horizontal wellbore section (see Fig. 9).  The method comprises: drilling a first horizontal bore section with a bore wall having a first bore diameter (paragraph 0051); lining the first horizontal bore section with a first liner (40) having a wall; isolating the wall of the first bore section to minimize the pressure differential during drilling the second horizontal bore section with the first liner by isolating a first annulus between the wall of the first horizontal bore section and the first liner (with isolation 45) without the use of cement (paragraph 0055); subsequently drilling a second horizontal bore section beyond the first horizontal bore section which includes the first liner therein, the second horizontal bore section having a bore wall with a second bore diameter (see paragraphs 0051-52); lining the second horizontal bore section with a second liner (70); directing stimulation fluid into the first and second liners so that the stimulation fluid passes through the wall of the second liner to stimulate the second horizontal bore section (paragraph 0052); and opening flow ports in the wall of the first liner so that the stimulation fluid passes through the wall of the first liner and through the first annulus to stimulate the first horizontal bore section (paragraph 0052).  
Hansen fails to disclose the flow ports in the wall of the first liner are initially closed.
Examiner takes official notice that dissolvable plugs are well known in the art as a means of controlling flow in a wellbore.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Hansen to include a dissolvable plug that was initially closed as a combination of known prior art elements in which the well known plugs would function in the predictable manner of closing the fluid ports until the acid is introduced in a predictable manner.
CLAIM 3:  One or both of the first horizontal bore section and the second horizontal bore section are drilled until a predetermined differential pressure over a length of the bore section is reached (see Fig. 3b, paragraph 0070).  
CLAIM 4:  The predetermined differential pressure over the length of the bore section is 800 psi (see Fig. 6 disclosing a range of psi values including 800).  
CLAIMS 5 and 6:  Hansen discloses the elements of claim 1 as discussed above.
Hansen fails to disclose the flow ports in the wall of the first liner are initially closed; or initially closing the flow ports in the wall of the first liner with plugs that are at least partially soluble in the stimulation fluid.  
Examiner takes official notice that dissolvable plugs are well known in the art as a means of controlling flow in a wellbore.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Hansen to include a dissolvable plug that was initially closed as a combination of known prior art elements in which the well known plugs would function in the predictable manner of closing the fluid ports until the acid is introduced in a predictable manner.
CLAIM 7:  The stimulation fluid comprises an acid (paragraph 0052).  
CLAIM 9:  Fluid flows from the formation and into the well through the flow ports (paragraph 0052).  
CLAIM 10:  Bore fluid is isolated within the first annulus (see paragraph 0051).  
CLAIM 11:  At least one barrier (48) is provided on the first liner is activated to engage with the wall of the first bore section.  
CLAIM 12:  The at least one barrier is provided at a distal end of the first liner (see Fig. 1).  
CLAIM 13:
Hansen fails to disclose at least two barriers are provided towards the distal end of the first liner.  
It would be obvious to one of ordinary skill in the art to modify the system of Hansen to have two barriers as a duplication of parts in which the second barrier would serve the same function as the first barrier.
CLAIM 14:  Hansen discloses the elements of claim 11 as discussed above. 
Hansen fails to disclose the at least one barrier is provided towards a proximal end of the first liner.  
It would be obvious to one of ordinary skill in the art to modify the system of Hansen to move the barrier to the proximal end of the liner as a rearrangement of parts in which the barrier would serve the same function in either location.
CLAIM 15:  The first liner has a first liner diameter and the second bore diameter is smaller than the first liner diameter (see Figs. 1, 2).  
CLAIM 16:  The second liner is provided with flow ports (Fig. 2).  
CLAIM 17:  The flow ports in the second liner are open when the second liner is installed in the second horizontal bore section (see Fig. 2).  
CLAIM 18:  At least one of the first liner and the second liner is a controlled acid jetting (CAJ) liner (paragraph 0055).  
CLAIM 20:  Hansen discloses a wellbore-lining apparatus for lining a horizontal wellbore section comprising first and second bore sections (see Figures).  The apparatus comprises a first wellbore liner (40) having a wall and an isolation barrier (45) towards a distal end of the wall (Fig. 1), wherein the first wellbore liner extends through the first bore section and the isolation barrier is configurable to engage a wall of the first bore section to isolate the first bore section (see Fig. 1, paragraphs 0051-52) to minimize the pressure differential during drilling the second bore section by isolating a first annulus between the 
Hansen fails to disclose the flow ports in the wall of the first liner are initially closed.
Examiner takes official notice that dissolvable plugs are well known in the art as a means of controlling flow in a wellbore.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Hansen to include a dissolvable plug that was initially closed as a combination of known prior art elements in which the well known plugs would function in the predictable manner of closing the fluid ports until the acid is introduced in a predictable manner.
CLAIM 21:  The first and second wellbore liners are configured to be installed in the wellbore separately (see paragraphs 0051-52).  
CLAIM 22:  The first wellbore liner is configured to be installed in the first bore section and permit the second bore section to be drilled beyond the first bore section with the first wellbore liner installed therein (see paragraphs 0051-52).  
CLAIM 23:  The second wellbore liner is configured to be installed through the first lined bore section and into the second bore section (see paragraph 0052).  
CLAIM 24:  See claim 13 above.
CLAIM 25:  See claim 14 above.
CLAIM 27:  See claim 6 above.
CLAIM 28:    Hansen discloses a wellbore-lining apparatus for lining a horizontal wellbore section comprising first and second bore sections (see Fig. 9).  The apparatus comprises: a first wellbore liner (40) having a wall including flow ports for isolating the wall of the first bore section (see paragraphs 0051-52) to minimize the pressure differential during drilling of the second bore section, by isolating a first annulus between the wall of the first bore section and the first liner without the use of cement 
Hansen fails to disclose the wall including initially-closed flow ports, the flow ports being closed by plugs dissolvable by stimulation fluid and the stimulation fluid dissolves the plugs in the first wellbore liner to open the flow ports in the wall of the first wellbore liner so that the stimulation fluid passes through the wall of the first wellbore liner to stimulate the first horizontal bore section.  
Examiner takes official notice that dissolvable plugs are well known in the art as a means of controlling flow in a wellbore.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Hansen to include a dissolvable plug that was initially closed as a combination of known prior art elements in which the well known plugs would function in the predictable manner of closing the fluid ports until the acid is introduced in a predictable manner.
CLAIM 29:  At least one bore wall-engaging barrier (48) is provided on the first liner.  
CLAIM 30:  At least one bore wall-engaging barrier is provided at a distal end of the first liner (see Fig. 1).  
CLAIM 31:  See claim 13 above.
CLAIM 32:  See claim 14 above.
CLAIM 33:   The plugs are acid soluble in the proposed combination because the treatment fluid is acid.  
CLAIM 34:  The second liner comprises flow ports (see Fig. 2).  
CLAIM 35:  The flow ports in the second liner are initially open (see Fig. 2).
CLAIM 36:
CLAIM 37:  The first liner is a fixed diameter liner (see Fig. 1).  
CLAIM 38:  The second liner is a controlled acid jetting (CAJ) liner (see paragraph 0062).  
CLAIM 39:  The second liner comprises flow ports (see Fig. 2).  
CLAIM 40:  The flow ports in the second liner are initially open (see Fig. 2).  
CLAIM 41:  The first liner has a first liner diameter and the second bore diameter is smaller than the first liner diameter (see Fig. 1).  
CLAIM 42:  The first liner is a fixed diameter liner (see Figures; paragraph 0051).  
CLAIM 43:  The second liner is a controlled acid jetting (CAJ) liner (paragraph 0062).   
Response to Arguments
Applicant's arguments filed 1/6/21 have been fully considered but they are not persuasive.
The claim language only requires that the isolation of the first bore section and the first liner is achieved without cementing.  The specification only discusses having the liner that needs to perforated not being cemented (see page 3, lines 5-23).  The claim language is limited only to the final portion that is being isolated.  Therefore, the disclosure of Hansen teaches the limitation.  As discussed in Hansen paragraph 0055, the liner portion being isolated is not cemented.  This is the same teaching as the Specification and the same limitation claimed.
Applicant has failed to traverse the official notice taken in the previous action; therefore those elements are taken as admitted prior art.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F LAMBE whose telephone number is (571)270-1932.  The examiner can normally be reached on M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK F LAMBE/Examiner, Art Unit 3679                                                                                                                                                                                                        

/MATTHEW R BUCK/Primary Examiner, Art Unit 3679